156 N.J. Super. 194 (1978)
383 A.2d 742
IN THE MATTER OF THE ESTATE OF WALTER BECHTOLD, DECEASED.
Superior Court of New Jersey, Appellate Division.
Argued January 30, 1978.
Decided February 8, 1978.
Before Judges MICHELS, PRESSLER and BILDER.
Mr. Richard L. Abramson and Mr. John J. Oberdorf argued the cause for appellant Alice Williams (Messrs. Cummins & Oberdorf, attorneys).
Mr. James R. Beattie argued the cause for respondents Edward Bechtold, William Bechtold and Helen Smithson (Messrs. Beattie and Padovano, attorneys; Mr. Charles M. Posess, on the brief).
PER CURIAM.
The judgment of the Chancery Division is affirmed substantially for the reasons expressed by Judge Gelman in his written opinion which is reported at 150 *195 N.J. Super. 550 (1977). See also 5 N.J. Practice (Clapp, Wills and Administration), § 38 at 95-103 (1962), Supplement, § 38 at 42, n. 35 (1977).